Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 12, 2016                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153115(65)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
  153117                                                                                    David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                              Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Justices
            Plaintiff-Appellee,
                                                             SC: 153115
  v                                                          COA: 323642
                                                             Kent CC: 14-003216-FH
  MICHAEL CHRISTOPHER FREDERICK,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                             SC: 153117
  v                                                          COA: 323643
                                                             Kent CC: 14-003215-FH
  TODD RANDOLPH VAN DOORNE,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the American Civil Liberties Union to
  file a brief amicus curiae in support of the applications for leave to appeal is GRANTED.
  The amicus brief submitted on July 28, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 12, 2016